DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group II, claims 6-8, in the response dated 23 June 2021, is acknowledged. The applicant further elected the species of oral administration.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-5 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Status
Claims 1-12 are pending.
Claims 1-5 and 9-12 are withdrawn.
Claims 6-8 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim 6 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bartolini (“Analgesic and Antineuropathic Drugs Acting Through Central Cholinergic Mechanisms: Recent Patents on CNS Drug Discovery, 2011, 6, 119-140).
Claim 6 is drawn to a method for treating neuropathic pain, comprising administration of an effective amount of choline alfoscerate.
Bartolini teaches that, while the role of muscarinic and nicotinic cholinergic receptors in neuropathic pain relief is relatively unknown, drugs that increase the  supply of acetylcholine (ACh), such as by Ach synthesis promoters, are effective 

2) Claims 6 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Phillips (US 2009/0176740 A1; cited by applicant in IDS dated 06/18/2021).
Phillips teaches that ingestion of members of the racetam drug family result in undesirable side effects such as severe headaches and pain associated with acetylcholine depletion (pg 1, [0005]). Phillips teaches that co-administration of racetam derivatives with the acetylcholine precursor 1-alpha glycerylphosphorylcholine (choline alfoscerate or Alpha-GPC) decreases the undesirable side-effects such as severe headaches and cerebral pain while increasing the synthesis and release of the neurotransmitters acetylcholine and glutamate to facilitate proper brain functioning (Abstract).

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bartolini (cited above), in view of Phillips (cited above).
The teachings of Bartolini are discussed above.
Bartolini does not teach oral dosing or the dosage required for treating neuropathic pain.
Phillips teaches the missing elements of Bartolini.
Phillips teaches that ingestion of members of the racetam drug family result in undesirable side effects such as severe headaches and pain associated with acetylcholine depletion (pg 1, [0005]). Phillips teaches that co-administration of racetam derivatives with the acetylcholine precursor 1-alpha glycerylphosphorylcholine (choline alfoscerate or Alpha-GPC) decreases the undesirable side-effects such as severe headaches and cerebral pain while increasing the synthesis and release of the neurotransmitters acetylcholine and glutamate to facilitate proper brain functioning (Abstract). Phillips teaches an oral prima facie case of obviousness exists. MPEP 2144.05 (I).  
It is noted that both Bartolini and Phillips attribute the pain treated by the method of administering choline alfoscerate as a result of depletion of acetylcholine (see above). 	It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to orally dose choline alfoscerate in an amount of 1-400 mg/kg body weight for treating neuropathic pain in the method of Bartolini.
A person of ordinary skill would have been motivated to choose an oral dosing of choline alfoscerate in an amount of 1-400 mg/kg body weight for treating neuropathic pain for the method of Bartolini because Phillips teaches that oral dosing of choline alfoscerate in the claimed amount is effective for treating neuropathic pain such as severe headache and cerebral pain, both conditions of the somatosensory system that cause neuropathic pain resulting from a depletion of acetylcholine.

2) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bartolini (cited above).
The teachings of Bartolini are discussed above.
Bartolini teaches an amount of choline alfoscerate required to treat neuropathic pain is 300 mg. However, since the amount recited in claim 8 is 1-400 mg/kg of body weight, it is determined that Bartolini does not teach the dosage of choline alfoscerate required for treating neuropathic pain with sufficient specificity to rise to anticipation.
However, the amount of choline alfoscerate taught by Bartolini (300 mg) is within the range recited in the claim for a typical human being weighing between 50 and 100 kg (calculated by the Examiner as 50 mg to 40,000 mg per day). As set forth in MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”
As such, it would have been obvious to a person of ordinary skill in the art at the time of the instant invention to orally dose the amount of choline alfoscerate to treat neuropathic pain according to the method of Bartolini. One of ordinary skill in the art would have been motivated to administer the claimed dosage of choline alfoscerate to treat neuropathic pain since Bartolini teaches a 300 mg dose is sufficient for treating neuropathic pain due to acetylcholine depletion and this teaching would have suggested to one of ordinary skill in the art that this process should be carried out and would have a reasonable likelihood of success. See In re Dow Chemical Co., 837 F.2d 469, 473 (Fed. Cir. 1998).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/           Primary Examiner, Art Unit 1612